Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 8/04/2020. Claims 1-25 are pending. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data generation unit that in claim(s) 1, 5, 11 and 17…license management unit that in claims 2and 12…control unit that in claim 3….key generation unit that in claim 19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure for the units noted above can be found in paragraphs 0052 and 0060 of applicant’s specification. Applicant states in par. 0060 the following: “The control unit 203 realizes a function including a license management unit 251, a key generation unit 252, a data generation unit 253, a UI control unit 254, a communication control unit 255, and a storage control unit 256 by executing, for example, a control program.”. Applicant states in par. 0052 the following: “The control unit 203 includes, for example, a processor such as a central processing unit (CPU) and the like, and controls processing of each unit of the electronic device 23”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 24 are rejected under 35 U.S.C. 101 because are draws to a program/software. The examiner notes that a claim simply drawn to a program/software such as claims 10 and 24, and not recited to be resident to or installed on a non-transitory readable storage medium is non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 8-15, 17-20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Abburi et al. (US Patent Publication No. 2003/0084306 and Abburi hereinafter) in view of Tsuboi (US Patent Publication No. 2018/0232503).

As to claims 1, 9, 10, 23 and 24, Abburi teaches a information processing apparatus comprising: 
a data generation unit that generates first license communication information using first device information (i.e., …teaches in par. 0181 the following: “such generated license 16”. teaches in par. 0157 the following: “the rights description in each license 16 specifies whether the user has rights to play the digital content 12 based on any of several factors, including who the user is, where the user is located, what type of computing device 14 the user is using, what rendering application 34 is calling the DRM system 32, the date, the time, etc. In addition, the rights description may limit the license 16 to a pre-determined number of plays, or pre-determined play time, for example. In such case, the DRM system 32 must refer to any state information with regard to the license 16, (i.e., how many times the digital content 12 has been rendered, the total amount of time the digital content 12 has been rendered, etc.), where such state information is stored in the state store 40 of the DRM system 32 on the user's computing device 14.”),
 the first device information being information including a first reference date and time and a device unique key (i.e. …teaches in par. 0414 the following: “] Device store 1522 includes a list of devices registered in the roaming service by a user, where the user is identified by a unique user identifier, such as but not limited to, MICROSOFT PASSPORT, and the computing device is identified by a unique machine identification number. In a preferred embodiment, a user will only be permitted to enroll a specified number of active devices (e.g. five devices) in device store 1522 at any one time. If user attempts to register an additional device when the maximum number of devices has already been registered, user will receive an error message such as but not limited to, "Maximum number of devices enrolled.”.  Further teaches in par. .23 the following: “The second short-term expiration date (hereinafter, "expiry") governs how long the computing device will stay on a list of active registered devices. If a computing device does not connect with a synchronization server between the date the computing device received the copy/replacement license and the time the copy/replacement license expires, the device will be removed from the list of active, registered devices contained within a "device store". Expiries thus are set to create room in the device store for new devices without requiring access to the device that the user wants to de-register), 
the device unique key being a key unique to the electronic device (i.e., …teaches in par. 0441 the following: “The synchronization server recognizes that this is a new device by checking for the machine ID of the new device in the user account device store”), 
and the first license communication information being information including at least one of an effective term or an expiration time of the license and the first reference date and time (i.e., …teaches in par. 00157 the following: “the rights description in each license 16 specifies whether the user has rights to play the digital content 12 based on any of several factors, including who the user is, where the user is located, what type of computing device 14 the user is using, what rendering application 34 is calling the DRM system 32, the date, the time, etc. In addition, the rights description may limit the license 16 to a pre-determined number of plays, or pre-determined play time, for example. In such case, the DRM system 32 must refer to any state information with regard to the license 16, (i.e., how many times the digital content 12 has been rendered, the total amount of time the digital content 12 has been rendered, etc.), where such state information is stored in the state store 40 of the DRM system 32 on the user's computing device 14.” …teaches in par. 0174 the following: “a license 16 allowing a limited number of renderings may be available. For a relatively greater license fee, a license 16 allowing unlimited renderings until an expiration date may be available. For a still greater license fee, a license 16 allowing unlimited renderings without any expiration date may be available. Practically any type of license 16 having any kind of license terms may be devised and issued by the license server 24 without departing from the spirit and scope of the present invention.”).

Abburi does not expressly teach:
the first reference date and time being a date and time set using a hardware clock of an electronic device and being a date and time used for period management of a license
and used for installing the license in the electronic device.
In this instance the examiner notes the teachings of prior art reference Tsuboi.
With regards to applicant’s claim limitation element of, “the first reference date and time being a date and time set using a hardware clock of an electronic device and being a date and time used for period management of a license”, Tsuboi teaches in par. 0052 the following: “, the license installation unit 306 installs the license based on the built-in clock (RTC 208) in the image forming apparatus 101a. In this processing, the license installation unit 306 sets the usage end date in the license information illustrated in Table 1, based on the date measured by the built-in clock (RTC 208) in the image forming apparatus 101”.
With regards to applicant’s claim limitation element of, “and used for installing the license in the electronic device”, Tsuboi teaches in par. 0070 the following: “when the valid-days-designated license 401 or the expiration-date-designated license 402 is to be installed, the reliable date is acquired from the server 102 in step S502 or S603. The valid-days-designated license 401 previously installed based on the built-in clock in the image forming device 101a in step S506 or S608 exits if the reliable date has been successfully acquired. In this case, if the date based on which the license is managed is changed from the date indicated by the built-in clock in the image forming apparatus 101a to the reliable date, issues as described below can occur. In the description below, the date indicated by the built-in clock in the image forming apparatus 101a is referred to as device date as appropriate.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Abburi with the teachings of Tsuboi by having their system comprise license installation. One would have been motivated to do so to provide a simple and effective means to further control access to source code before deployment, wherein the license installation helps control access to source code and makes it easier to ensure source code integrity before running the source code in a production environment.

As to claim 2, the system of Abburi and Tsuboi as applied to claim 1 above teaches license management, specifically Abburi does not expressly teach a information processing apparatus according to claim 1, further comprising a license management unit that sets the expiration time on a basis of the first reference date and time.
In this instance the examiner notes the teachings of prior art reference Tsuboi.
Tsuboi teaches in par. the following: “when the valid-days-designated license 401 or the expiration-date-designated license 402 is to be installed, the reliable date is acquired from the server 102 in step S502 or S603. The valid-days-designated license 401 previously installed based on the built-in clock in the image forming device 101a in step S506 or S608 exits if the reliable date has been successfully acquired. In this case, if the date based on which the license is managed is changed from the date indicated by the built-in clock in the image forming apparatus 101a to the reliable date, issues as described below can occur. In the description below, the date indicated by the built-in clock in the image forming apparatus 101a is referred to as device date as appropriate.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Abburi with the teachings of Tsuboi by having their system comprise date management. One would have been motivated to do so to provide a simple and effective means to further limit access to source code, wherein date management helps identify source code access constraints and makes it easier to ensure source code execution in a production environment.

As to claim 5, the system of Abburi and Tsuboi teaches as applied to claim 1 above teaches license management, Abburi expressly teaches a information processing apparatus according to claim 1, 
and the data generation unit further generates second license communication information using second device information (i.e., …teaches in par. 0189 the following: “re-issue (hereinafter `re-issue`) of an issued license 16 if the user is in fact entitled to such re-issue. In the aforementioned case where licenses 16 are irretrievably lost, it is also likely the case that state information stored in the state store 40 and corresponding to such licenses 16 is also lost. Such lost state information should be taken into account when re-issuing a license 16. For example, a fixed number of renderings license 16 might legitimately be re-issued in a pro-rated form after a relatively short period of time, and not re-issued at all after a relatively longer period of time.”),
the re- issue license being the license to be re-issued (i.e., …teaches in par. 0189 the following: “re-issue (hereinafter `re-issue`) of an issued license 16 if the user is in fact entitled to such re-issue. In the aforementioned case where licenses 16 are irretrievably lost, it is also likely the case that state information stored in the state store 40 and corresponding to such licenses 16 is also lost. Such lost state information should be taken into account when re-issuing a license 16. For example, a fixed number of renderings license 16 might legitimately be re-issued in a pro-rated form after a relatively short period of time, and not re-issued at all after a relatively longer period of time.”), 
the second license communication information being information including at least one of an effective term or an expiration time of the re- issue license and the second reference date and time and used for installing the re-issue license in the electronic device (i.e., …teaches in par. 0189 the following: “re-issue (hereinafter `re-issue`) of an issued license 16 if the user is in fact entitled to such re-issue. In the aforementioned case where licenses 16 are irretrievably lost, it is also likely the case that state information stored in the state store 40 and corresponding to such licenses 16 is also lost. Such lost state information should be taken into account when re-issuing a license 16. For example, a fixed number of renderings license 16 might legitimately be re-issued in a pro-rated form after a relatively short period of time, and not re-issued at all after a relatively longer period of time.”).

Abburi does not expressly teach:
wherein the first license communication information includes an installation key for installing the license,
the second device information being information including a second reference date and time, the device unique key, and the installation key,
the second reference date and time being a date and time set using the hardware clock and being a date and time used for period management of a re-issue license.
In this instance the examiner notes the teachings of prior art reference Tsuboi. 
With regards to applicant’s claim limitation element of, “wherein the first license communication information includes an installation key for installing the license”, Tsuboi teaches in par. 0041 the following: “license information in Table 1 includes a record including an application identifier that is the same as the application identifier 411 in the license.”. 
With regards to applicant’s claim limitation element of, “the second device information being information including a second reference date and time, the device unique key, and the installation key”, teaches par. 0041 the following: “the license installation unit 306 checks whether the device identifier 412 in the license matches the device identifier of the image forming apparatus 101a. When the device identifiers match, the license installation unit 306 determines whether the license information in Table 1 includes a record including an application identifier that is the same as the application identifier 411 in the license. When there is a record including an application identifier that is the same as the application identifier 411 in the license, the license installation unit 306 overwrites the usage start date, the usage end date, and the license status of the record, and stores the overwritten record. When there is no record including an application identifier that is the same as the application identifier 411 in the license, the license installation unit 306 adds a new record. The license installation unit 306 stores the usage start date, the usage end date, and the license status for the added record.”.
With regards to applicant’s claim limitation element of, “the second reference date and time being a date and time set using the hardware clock and being a date and time used for period management of a re-issue license”, Tsuboi teaches in par. 0072 the following: “If the device date is set to be earlier than the reliable date, the usable period of the application becomes shorter than the proper valid period. For example, if the valid-days-designated license with a valid period of 10 days is installed in a state where the device date is set to 2016/10/1, the usage end date of the license is set to 2016/10/11. If the date on which the reliable date is acquired from the server 102 thereafter is 2016/10/5, the application corresponding to the license can only be used for a period between 2016/10/5 and 2016/10/11. Thus, the valid period of the application is shortened.”. Teaches in par. 0074 the following: “A license valid period correction unit 310 corrects the valid period of the valid-days-designated license 401 that has been installed when the reliable date acquired from the server 102 is different from the device date.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Abburi with the teachings of Tsuboi by having their system comprise device hardware clock. One would have been motivated to do so to provide a simple and effective means to further control source code execution, wherein a device clock will help to constrain source code execution and makes it easier to track source code execution in a production environment.

As to claim 6, the system of Abburi and Tsuboi as applied to claim 1 above teaches license management, Abburi expressly teach a information processing apparatus according to claim 1, wherein the data generation unit secures security of the first license communication information using the device unique key (i.e., …teaches in par. 00495 the following: “tracks the number of instances (number of unique Machine IDs) where a license has been deployed and restricts deployment of the license to the maximum number of devices.”).

As to claim 8, the system of Abburi and Tsuboi as applied to claim 1 above teaches license management, Abburi expressly teaches a information processing apparatus according to claim 1, wherein the first license communication information includes a device unique identification (ID) that is an ID unique to the electronic device (i.e., …teaches in par. 0158 the following: “such data may include an identification 42 of the user's computing device (machine) 14 and particular aspects thereof, an identification 44 of the user and particular aspects thereof, an identification of the rendering application 34 and particular aspects thereof, a system clock 46, and the like.”.).

As to claim 11, Abburi teaches a electronic device comprising: 
and a data generation unit that generates first device information that is information including a first reference date and time and a device unique key and used for issuing a license in a first information processing apparatus (i.e. …teaches in par. 0414 the following: “] Device store 1522 includes a list of devices registered in the roaming service by a user, where the user is identified by a unique user identifier, such as but not limited to, MICROSOFT PASSPORT, and the computing device is identified by a unique machine identification number. In a preferred embodiment, a user will only be permitted to enroll a specified number of active devices (e.g. five devices) in device store 1522 at any one time. If user attempts to register an additional device when the maximum number of devices has already been registered, user will receive an error message such as but not limited to, "Maximum number of devices enrolled.”.  Further teaches in par. .23 the following: “The second short-term expiration date (hereinafter, "expiry") governs how long the computing device will stay on a list of active registered devices. If a computing device does not connect with a synchronization server between the date the computing device received the copy/replacement license and the time the copy/replacement license expires, the device will be removed from the list of active, registered devices contained within a "device store". Expiries thus are set to create room in the device store for new devices without requiring access to the device that the user wants to de-register), 
and the device unique key being a key unique to every device (i.e., …teaches in par. 0441 the following: “The synchronization server recognizes that this is a new device by checking for the machine ID of the new device in the user account device store”).

Abburi does not expressly teach:
a hardware clock; 
the first reference date and time being a date and time set using the hardware clock and being a date and time used for period management of the license provided by the first information processing apparatus. 
In this instance the examiner notes the teachings of prior art reference Tsuboi. 
With regards to applicant’s claim limitation element of, “a hardware clock”, Tsuboi illustrates in figure a device hardware clock. 
With regards to applicant’s claim limitation element of, “the first reference date and time being a date and time set using the hardware clock and being a date and time used for period management of the license provided by the first information processing apparatus”,  Tsuboi teaches in par. 0052 the following: “…the license installation unit 306 installs the license based on the built-in clock (RTC 208) in the image forming apparatus 101a. In this processing, the license installation unit 306 sets the usage end date in the license information illustrated in Table 1, based on the date measured by the built-in clock (RTC 208) in the image forming apparatus 101”. Tsuboi further teaches in par. 0070 the following: “when the valid-days-designated license 401 or the expiration-date-designated license 402 is to be installed, the reliable date is acquired from the server 102 in step S502 or S603. The valid-days-designated license 401 previously installed based on the built-in clock in the image forming device 101a in step S506 or S608 exits if the reliable date has been successfully acquired. In this case, if the date based on which the license is managed is changed from the date indicated by the built-in clock in the image forming apparatus 101a to the reliable date, issues as described below can occur. In the description below, the date indicated by the built-in clock in the image forming apparatus 101a is referred to as device date as appropriate.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Abburi with the teachings of Tsuboi by having their system comprise device hardware clock. One would have been motivated to do so to provide a simple and effective means to further control source code execution, wherein a device clock will help to constrain source code execution and makes it easier to track source code execution in a production environment.

As to claim 12, the system of Abburi and Tsuboi as applied to claim 11 above teaches license management, Abburi does not expressly teach a electronic device according to claim 11, further comprising a license management unit that installs the license using license communication information, the license communication information being information including at least one of an effective term or an expiration time of the license and the first reference date and time and generated using the first device information by the first information processing apparatus.
In this instance the examiner notes the teachings of prior art reference Tsuboi. 
With regards to applicant’s claim limitation element of, “a license management unit that installs the license using license communication information”, Tsuboi teaches in par. 0052 the following: “, the license installation unit 306 installs the license based on the built-in clock (RTC 208) in the image forming apparatus 101a.  
With regards to applicant’s claim limitation element of, “the license communication information being information including at least one of an effective term or an expiration time of the license and the first reference date and time and generated using the first device information by the first information processing apparatus”,  Tsuboi teaches in par. 0052 the following: “, the license installation unit 306 installs the license based on the built-in clock (RTC 208) in the image forming apparatus 101a. In this processing, the license installation unit 306 sets the usage end date in the license information illustrated in Table 1, based on the date measured by the built-in clock (RTC 208) in the image forming apparatus 101”. Tsuboi further teaches in par. 0070 the following: “when the valid-days-designated license 401 or the expiration-date-designated license 402 is to be installed, the reliable date is acquired from the server 102 in step S502 or S603. The valid-days-designated license 401 previously installed based on the built-in clock in the image forming device 101a in step S506 or S608 exits if the reliable date has been successfully acquired. In this case, if the date based on which the license is managed is changed from the date indicated by the built-in clock in the image forming apparatus 101a to the reliable date, issues as described below can occur. In the description below, the date indicated by the built-in clock in the image forming apparatus 101a is referred to as device date as appropriate.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Abburi with the teachings of Tsuboi by having their system comprise device hardware clock. One would have been motivated to do so to provide a simple and effective means to further control source code execution, wherein a device clock will help to constrain source code execution and makes it easier to track source code execution in a production environment.

As to claim 13, the system of Abburi and Tsuboi as applied to claim 11 above teaches license management, Abrrui does not expressly teach a electronic device according to claim 12, wherein the license management unit manages a period of the license on a basis of at least one of the effective term or the expiration time, the first reference date and time, and a date and time of the hardware clock.
In this instance the examiner notes the teachings of prior art reference Tsuboi. 
Tsuboi teaches in par. 0052 the following: “, the license installation unit 306 installs the license based on the built-in clock (RTC 208) in the image forming apparatus 101a. In this processing, the license installation unit 306 sets the usage end date in the license information illustrated in Table 1, based on the date measured by the built-in clock (RTC 208) in the image forming apparatus 101”. Tsuboi further teaches in par. 0070 the following: “when the valid-days-designated license 401 or the expiration-date-designated license 402 is to be installed, the reliable date is acquired from the server 102 in step S502 or S603. The valid-days-designated license 401 previously installed based on the built-in clock in the image forming device 101a in step S506 or S608 exits if the reliable date has been successfully acquired. In this case, if the date based on which the license is managed is changed from the date indicated by the built-in clock in the image forming apparatus 101a to the reliable date, issues as described below can occur. In the description below, the date indicated by the built-in clock in the image forming apparatus 101a is referred to as device date as appropriate.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Abburi with the teachings of Tsuboi by having their system comprise device hardware clock. One would have been motivated to do so to provide a simple and effective means to further control source code execution, wherein a device clock will help to constrain source code execution and makes it easier to track source code execution in a production environment.

As to claim 14, the system of Abburi and Tsuboi as applied to claim 11 above teaches license management, Abrrui does not expressly teach a electronic device according to claim 13, wherein the license management unit deactivates the license in a case where the hardware clock has been in an unset status.
In this instance the examiner notes the teachings of prior art reference Tsuboi. 
Tsuboi teaches in par. 0052 the following: “, the license installation unit 306 installs the license based on the built-in clock (RTC 208) in the image forming apparatus 101a. In this processing, the license installation unit 306 sets the usage end date in the license information illustrated in Table 1, based on the date measured by the built-in clock (RTC 208) in the image forming apparatus 101”. Tsuboi further teaches in par. 0070 the following: “when the valid-days-designated license 401 or the expiration-date-designated license 402 is to be installed, the reliable date is acquired from the server 102 in step S502 or S603. The valid-days-designated license 401 previously installed based on the built-in clock in the image forming device 101a in step S506 or S608 exits if the reliable date has been successfully acquired. In this case, if the date based on which the license is managed is changed from the date indicated by the built-in clock in the image forming apparatus 101a to the reliable date, issues as described below can occur. In the description below, the date indicated by the built-in clock in the image forming apparatus 101a is referred to as device date as appropriate.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Abburi with the teachings of Tsuboi by having their system comprise device hardware clock. One would have been motivated to do so to provide a simple and effective means to further control source code execution, wherein a device clock will help to constrain source code execution and makes it easier to track source code execution in a production environment.

As to claim 15, the system of Abburi and Tsuboi as applied to claim 11 above teaches license management, Abburi does not expressly teach a electronic device according to claim 12, wherein the license management unit installs the license in a case where the first reference date and time in the license communication information is on and after a date and time earlier than a current date and time of the hardware clock by a predetermined grace time and is before the current date and time of the hardware clock.
In this instance the examiner notes the teachings of prior art reference Tsuboi. 
With regards to applicant’s claim limitation element of, “wherein the license management unit installs the license in a case where the first reference date and time in the license communication information is on and after a date and time earlier than a current date and time of the hardware clock by a predetermined grace time and is before the current date and time of the hardware clocks”,  Tsuboi teaches in par. 0052 the following: “, the license installation unit 306 installs the license based on the built-in clock (RTC 208) in the image forming apparatus 101a. In this processing, the license installation unit 306 sets the usage end date in the license information illustrated in Table 1, based on the date measured by the built-in clock (RTC 208) in the image forming apparatus 101”. Tsuboi further teaches in par. 0070 the following: “when the valid-days-designated license 401 or the expiration-date-designated license 402 is to be installed, the reliable date is acquired from the server 102 in step S502 or S603. The valid-days-designated license 401 previously installed based on the built-in clock in the image forming device 101a in step S506 or S608 exits if the reliable date has been successfully acquired. In this case, if the date based on which the license is managed is changed from the date indicated by the built-in clock in the image forming apparatus 101a to the reliable date, issues as described below can occur. In the description below, the date indicated by the built-in clock in the image forming apparatus 101a is referred to as device date as appropriate.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Abburi with the teachings of Tsuboi by having their system comprise device hardware clock. One would have been motivated to do so to provide a simple and effective means to further control source code execution, wherein a device clock will help to constrain source code execution and makes it easier to track source code execution in a production environment.

As to claim 17, the system of Abburi and Tsuboi as applied to claim 1 above teaches license management, Abburi does not expressly teach a electronic device according to claim 12, 
wherein the license communication information includes an installation key for installing the license, 
and the data generation unit further generates second device information that is information including a second reference date and time, the device unique key, and the installation key and used for re-issuing the license in the first information processing apparatus, 
the second reference date and time being a date and time set using the hardware clock and being a date and time used for period management of the license to be re-issued.
In this instance the examiner notes the teachings of prior art reference Tsuboi. 
With regards to applicant’s claim limitation element of, “wherein the license communication information includes an installation key for installing the license”, Tsuboi teaches in par. 0041 the following: “license information in Table 1 includes a record including an application identifier that is the same as the application identifier 411 in the license.”. 
With regards to applicant’s claim limitation element of, “and the data generation unit further generates second device information that is information including a second reference date and time, the device unique key, and the installation key and used for re-issuing the license in the first information processing apparatus”, teaches par. 0041 the following: “the license installation unit 306 checks whether the device identifier 412 in the license matches the device identifier of the image forming apparatus 101a. When the device identifiers match, the license installation unit 306 determines whether the license information in Table 1 includes a record including an application identifier that is the same as the application identifier 411 in the license. When there is a record including an application identifier that is the same as the application identifier 411 in the license, the license installation unit 306 overwrites the usage start date, the usage end date, and the license status of the record, and stores the overwritten record. When there is no record including an application identifier that is the same as the application identifier 411 in the license, the license installation unit 306 adds a new record. The license installation unit 306 stores the usage start date, the usage end date, and the license status for the added record.”.
With regards to applicant’s claim limitation element of, “the second reference date and time being a date and time set using the hardware clock and being a date and time used for period management of the license to be re-issued”, teaches in par. 0052 the following: “When the type of the license is determined not to be the expiration-date-designated license 402, i.e., when the type of the license is determined to be the valid-days-designated license 401 (NO in step S505), the processing proceeds to step S506. In step S506, the license installation unit 306 installs the license based on the built-in clock (RTC 208) in the image forming apparatus 101a.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Abburi with the teachings of Tsuboi by having their system comprise license installation. One would have been motivated to do so to provide a simple and effective means to further control access to source code before deployment, wherein the license installation helps control access to source code and makes it easier to ensure source code integrity before running the source code in a production environment.

As to claim 18, the system of Abburi and Tsuboi as applied to claim 1 above teaches license management, Abrrui does not expressly teaches a electronic device according to claim 11, wherein the data generation unit sets a date and time of the hardware clock when generating the first device information as the first reference date and time.
In this instance the examiner notes the teachings of prior art reference Tsuboi. 
Tsuboi teaches in par. 0052 the following: “…the license installation unit 306 installs the license based on the built-in clock (RTC 208) in the image forming apparatus 101a. In this processing, the license installation unit 306 sets the usage end date in the license information illustrated in Table 1, based on the date measured by the built-in clock (RTC 208) in the image forming apparatus 101”. Tsuboi further teaches in par. 0070 the following: “when the valid-days-designated license 401 or the expiration-date-designated license 402 is to be installed, the reliable date is acquired from the server 102 in step S502 or S603. The valid-days-designated license 401 previously installed based on the built-in clock in the image forming device 101a in step S506 or S608 exits if the reliable date has been successfully acquired. In this case, if the date based on which the license is managed is changed from the date indicated by the built-in clock in the image forming apparatus 101a to the reliable date, issues as described below can occur. In the description below, the date indicated by the built-in clock in the image forming apparatus 101a is referred to as device date as appropriate.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Abburi with the teachings of Tsuboi by having their system comprise device hardware clock. One would have been motivated to do so to provide a simple and effective means to further control source code execution, wherein a device clock will help to constrain source code execution and makes it easier to track source code execution in a production environment.

As to claim 19, the system of Abburi and Tsuboi as applied to claim 11 above teaches license management, Abburi expressly teaches a electronic device according to claim 11, further comprising a key generation unit that generates the device unique key before generating the first device information for a first time (i.e., …teaches in par. 00495 the following: “tracks the number of instances (number of unique Machine IDs) where a license has been deployed and restricts deployment of the license to the maximum number of devices.”).

As to claim 20, the system of Abburi and Tsuboi as applied to claim 11 above teaches license management, Abburi expressly teaches a electronic device according to claim 11, wherein the data generation unit secures security of the first device information using the device unique key (i.e., …teaches in par. 00495 the following: “tracks the number of instances (number of unique Machine IDs) where a license has been deployed and restricts deployment of the license to the maximum number of devices.”).

As to claim 25, Abburi teaches a information processing system comprising: 
a first information processing apparatus (i.e., …illustrates a first apparatus in figure 1); 
and a second information processing apparatus (i.e., …illustrates a second apparatus in figure 1), 
wherein the electronic device generates device information that is information including a reference date and time and a device unique key (i.e., …teaches in par. 0441 the following: “The synchronization server recognizes that this is a new device by checking for the machine ID of the new device in the user account device store”), 
and the device unique key being a key unique to the electronic device  (i.e., …teaches in par. 0158 the following: “such data may include an identification 42 of the user's computing device (machine) 14 and particular aspects thereof, an identification 44 of the user and particular aspects thereof, an identification of the rendering application 34 and particular aspects thereof, a system clock 46, and the like.”.), 
the first information processing apparatus transmits the device information to the second information processing apparatus (figure 1 of Abburi illustrates the transmittal of data), 
the second information processing apparatus receives the device information from the first information processing apparatus (figure 1 of Abburi illustrates the transmittal of data), 
generates license communication information that is information including at least one of an effective term or an expiration time of the license and the reference date and time using the device information (i.e., …teaches in par. 0181 the following: “such generated license 16”. teaches in par. 0157 the following: “the rights description in each license 16 specifies whether the user has rights to play the digital content 12 based on any of several factors, including who the user is, where the user is located, what type of computing device 14 the user is using, what rendering application 34 is calling the DRM system 32, the date, the time, etc. In addition, the rights description may limit the license 16 to a pre-determined number of plays, or pre-determined play time, for example. In such case, the DRM system 32 must refer to any state information with regard to the license 16, (i.e., how many times the digital content 12 has been rendered, the total amount of time the digital content 12 has been rendered, etc.), where such state information is stored in the state store 40 of the DRM system 32 on the user's computing device 14.”), 
and transmits the license communication information to the first information processing apparatus (figure 1 of Abburi illustrates the transmittal of license data), 
the first information processing apparatus receives the license communication information from the second information processing apparatus (figure 1 of Abburi illustrates the transmittal of license data data). 

Abburi does not expressly teach: 
an electronic device that includes a hardware clock,
the reference date and time being a date and time set using the hardware clock and a date and time used for period management of a license,
and the electronic device installs the license using the license communication information.
In this instance the examiner notes the teachings of prior art reference Tsuboi. 
With regards to applicant’s claim limitation element of, “an electronic device that includes a hardware clock”, Tsuboi illustrates in figure a device hardware clock. 
With regards to applicant’s claim limitation element of, “the reference date and time being a date and time set using the hardware clock and a date and time used for period management of a license”, Tsuboi teaches in par. 0052 the following: “, the license installation unit 306 installs the license based on the built-in clock (RTC 208) in the image forming apparatus 101a. In this processing, the license installation unit 306 sets the usage end date in the license information illustrated in Table 1, based on the date measured by the built-in clock (RTC 208) in the image forming apparatus 101”. Tsuboi further teaches in par. 0070 the following: “when the valid-days-designated license 401 or the expiration-date-designated license 402 is to be installed, the reliable date is acquired from the server 102 in step S502 or S603. The valid-days-designated license 401 previously installed based on the built-in clock in the image forming device 101a in step S506 or S608 exits if the reliable date has been successfully acquired. In this case, if the date based on which the license is managed is changed from the date indicated by the built-in clock in the image forming apparatus 101a to the reliable date, issues as described below can occur. In the description below, the date indicated by the built-in clock in the image forming apparatus 101a is referred to as device date as appropriate.”.
With regards to applicant’s claim limitation element of, “and the electronic device installs the license using the license communication information”, Tsuboi teaches in par. 0070 the following: “when the valid-days-designated license 401 or the expiration-date-designated license 402 is to be installed, the reliable date is acquired from the server 102 in step S502 or S603. The valid-days-designated license 401 previously installed based on the built-in clock in the image forming device 101a in step S506 or S608 exits if the reliable date has been successfully acquired. In this case, if the date based on which the license is managed is changed from the date indicated by the built-in clock in the image forming apparatus 101a to the reliable date, issues as described below can occur. In the description below, the date indicated by the built-in clock in the image forming apparatus 101a is referred to as device date as appropriate.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Abburi with the teachings of Tsuboi by having their system comprise license installation. One would have been motivated to do so to provide a simple and effective means to further control access to source code before deployment, wherein the license installation helps control access to source code and makes it easier to ensure source code integrity before running the source code in a production environment.

Claims 3, 4, 7, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Abburi in view of Tsuboi as applied to claims 1 and 11 above and further in view of Hug (US Patent Publication No. 2005/0022025).

As to claim 3, the system of Abburi and Tsuboi as applied to claim 1 above teaches license management, specifically neither reference teaches a information processing apparatus according to claim 1, further comprising a communication control unit that controls reception of the first device information from another information processing apparatus that transmits the first device information stored in a removable medium by the electronic device.
In this instance the examiner notes the teachings of prior art reference Hug. 
Hug teaches in par. 0034 the following: “For instance, other embodiments may store multiple pieces of content and associated rights data on the client device. And, rather than or in addition to an I/O port to download secret 122, content 222, and/or various parts of data structure 100, these data items could be installed using a removable storage medium, such a disk, cartridge, and/or memory stick. In these embodiments, memory 220 could be at least partially located on the removable storage medium.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Abburi and Tsuboi with the teachings of Hug by having their system comprise removable mediums. One would have been motivated to do so to provide a simple and effective means to provide data resources, wherein a removable medium helps maintain data safely and makes it easier to transport data. 

As to claim 4, the system of Abburi and Tsuboi as applied to claim 1 above teaches license management, Abburi expressly teaches a information processing apparatus according to claim 3, wherein the communication control unit controls transmission of the first license communication information to the another information processing apparatus (i.e., …teaches in par. 0171 the following: “information 36 may be transmitted to the license server 24 by the DRM system 32”.).

As to claims 7 and 21, the system of Abburi and Tsuboi as applied to claims 1 and 11 above teaches license management, specifically neither reference expressly teaches a information processing apparatus according to claim 6, wherein the data generation unit calculates a hash value of data in the first license communication information using the device unique key, and stores the hash value in the first license communication information.
In this instance the examiner notes the teachings of prior art reference Hug. 
With regards to applicant’s claim limitation element of, “wherein the data generation unit calculates a hash value of data in the first license communication information using the device unique key”, Hug teaches in par. 0024 the following: “hash 134 can be a one-way hash of a combination of license 110, external integrity hash 120, and device key 132.”.
With regards to applicant’s claim limitation element of, “and stores the hash value in the first license communication information”, teaches in par. 0024 the following: “security hash 134 can be a one-way hash of a combination of license 110, external integrity hash 120, and device key 132”. The external integrity hash is stored using the hash.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Abburi and Tsuboi with the teachings of Hug by having their system comprise data hashing. One would have been motivated to do so to provide a simple and effective means to further provide data security, wherein data hashing helps prevent data loss and makes it easier to ensure that the data has not been tampered. 

As to claim 16, the system of Abburi and Tsuboi as applied to claim 1 above teaches license management, specifically neither reference expressly teaches a electronic device according to claim 12, 
wherein a second information processing apparatus receives the license communication information from the first information processing apparatus and stores the license communication information in a removable medium, 
and the license management unit acquires the license communication information from the removable medium.
In this instance the examiner notes the teachings of prior art reference Hug. 
With regards to applicant’s claim limitation element of, “wherein a second information processing apparatus receives the license communication information from the first information processing apparatus and stores the license communication information in a removable medium”, Hug teaches in par. 0034 the following: “For instance, other embodiments may store multiple pieces of content and associated rights data on the client device. And, rather than or in addition to an I/O port to download secret 122, content 222, and/or various parts of data structure 100, these data items could be installed using a removable storage medium, such a disk, cartridge, and/or memory stick. In these embodiments, memory 220 could be at least partially located on the removable storage medium.”.
With regards to applicant’s claim limitation element of, “and the license management unit acquires the license communication information from the removable medium”, Hug teaches in par. 0034 the following: “For instance, other embodiments may store multiple pieces of content and associated rights data on the client device. And, rather than or in addition to an I/O port to download secret 122, content 222, and/or various parts of data structure 100, these data items could be installed using a removable storage medium, such a disk, cartridge, and/or memory stick. In these embodiments, memory 220 could be at least partially located on the removable storage medium.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Abburi and Tsuboi with the teachings of Hug by having their system comprise removable mediums. One would have been motivated to do so to provide a simple and effective means to provide data resources, wherein a removable medium helps maintain data safely and makes it easier to transport data. 

As to claim 22, the system of Abburi and Tsuboi as applied to claims 1 and 11 above teaches license management, specifically neither reference expressly teaches a electronic device according to claim 11, wherein the data generation unit stores the first device information in a removable medium, and a second information processing apparatus transmits the first device information stored in the removable medium to the first information processing apparatus.
In this instance the examiner notes the teachings of prior art reference Hug. 
With regards to applicant’s claim limitation element of, “wherein the data generation unit stores the first device information in a removable medium”, Hug teaches in par. 0034 the following: “For instance, other embodiments may store multiple pieces of content and associated rights data on the client device. And, rather than or in addition to an I/O port to download secret 122, content 222, and/or various parts of data structure 100, these data items could be installed using a removable storage medium, such a disk, cartridge, and/or memory stick. In these embodiments, memory 220 could be at least partially located on the removable storage medium.”.
With regards to applicant’s claim limitation element of, “and a second information processing apparatus transmits the first device information stored in the removable medium to the first information processing apparatus”, Hug teaches in par. 0034 the following: “For instance, other embodiments may store multiple pieces of content and associated rights data on the client device. And, rather than or in addition to an I/O port to download secret 122, content 222, and/or various parts of data structure 100, these data items could be installed using a removable storage medium, such a disk, cartridge, and/or memory stick. In these embodiments, memory 220 could be at least partially located on the removable storage medium.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Abburi and Tsuboi with the teachings of Hug by having their system comprise removable mediums. One would have been motivated to do so to provide a simple and effective means to provide data resources, wherein a removable medium helps maintain data safely and makes it easier to transport data. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497